Title: To George Washington from Major General William Heath, 11 February 1777
From: Heath, William
To: Washington, George



Dear General
Peeks-Kill [N.Y.] Febry 11th 1777

The last Evening I arrived at this Place, and Tomorrow morning shall Set out for Boston, The Spread of the Small Pox at and near Stanford in the State of Connecticut, is alarming I am Informed that Some of the Inhabitants are Secretly Inoculating their Families, I yesterday wrote to Governor Trumbull on the Subject—Some of our Prisoners have been Sent out of New York Undoubtedly Infected with that Distemper.
This Day the Six weeks for which I Engaged a number of the Artillery men Expires—So that after this there will not be at this Post (Except at the Forts) men to Fire a Single Field Piece—Untill the new recruits Come in.
Our Troops Below Continue bringing off the Forage, of which, of different Kinds as one of the Committee has Just Informed me more than one Thousand Loads are already brought off it is Principally as yet as Wrights Mills I have directed the removal of it further as Soon as Possible.
I have this moment received the Honor of yours of the 9th Instant and shall Pay Strict Obedience thereto. I have the Honor to be with great respect your Excellencys most Humble Servt

W. Heath

